Broyles, C. J.
Under repeated rulings of the Supreme Court and this court, an essential ingredient of the offense of assault with intent to murder is the specific intent to kill. In neither of the instant cases was there any evidence, direct or circumstantial, showing or tending to show such an intent on the part of the accused. Furthermore, there was no evidence authorizing even a finding that either of the defendants intentionally committed the assault with which they were charged; and the trial judge instructed the jury in the Springer case that the State did not contend that either Mrs. Springer or Battle (the two defendants) intentionally made the assault. The same instructions could have properly been given in the Battle case. It follows that the verdict in each case for assault with intent to murder was unauthorized, and that the court erred in each case in refusing the grant of a new trial.

Judgments reversed.


Luke and Bloodworth, JJ., concur.